In a condemnation proceeding, the claimant appeals from so much of a sixth separate and partial final decree of the Supreme Court, Queens County, dated November 13, 1974, as, after a nonjury trial, overruled his objections and fixed the amount of the condemnation award. Sixth separate and partial decree affirmed insofar as appealed from, without costs or disbursements. The record supports the trial court’s award of $211,000. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.